Citation Nr: 1143217	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-46 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS). 

2.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1982 to May 1982 and from March 1984 to October 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran seeks service connection for multiple sclerosis and for depression on a direct basis on in the alternative as secondary to his multiple sclerosis.  Service connection may be granted for chronic (permanent) disability resulting from disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain diseases, including MS, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within a specified timeframe after separation from service.  For MS, this presumptive period is 7 years.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record contains competent medical evidence of a diagnosis of multiple sclerosis.  The disorder was diagnosed in private records in February 2006.  Additionally, the Veteran reported at his April 2011 Board hearing that it was his contention that his multiple sclerosis was related to cold exposure during service.  It was stated that while stationed in northern Germany he was exposed to extreme cold and that in service he was diagnosed with cold induced urticaria/anaphylaxis and cold cryoglobulinemia.  He has requested that he be examined by VA.  

The service treatment records show the Veteran was seen for eye complaints, blurred vision, dizziness (August 1996) and muscle difficulties (January 1996).  He is also service connected for an unrelated disorder due to exposure to cold during service.  The Veteran has submitted internet records which show a relationship between vision impairment and which also indicate that extreme temperatures can adversely affect a person with multiple sclerosis.  The information and evidence of record indicates that the Veteran's multiple sclerosis may be associated with his reported in-service symptoms.  

Additionally, the service treatment records show that the Veteran indicated a history of depression and depression was diagnosed at service medical board examination in June 1996.  Private records show a diagnosis of adjustment disorder, and anxiety disorder, related to the Veteran's multiple sclerosis.  VA records show that the Veteran is taking Diazepam for anxiety.  A nexus opinion regarding the etiology of the Veteran's psychiatric complaints has not been obtained.  

The most recent treatment records in the file are dated in 2008.  The veteran testified in April 2011 that he was receiving treatment from VA once a month for his depression.  On remand, the RO should attempt to retrieve those records.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's VA treatment from December 2008 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his multiple sclerosis.  The examiner should review the claims file, and note that he/she has done so in the report.  All indicates tests and studies should be undertaken.

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's multiple sclerosis was caused, or aggravated during or as a result of his service.  In reaching a conclusion, the VA examiner should consider the Veteran's contentions regarding exposure to cold temperatures in service and his complaints in service of dizziness, blurred vision, and muscle pain.  

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he/she should state the reason(s) why.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not ( 50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to the Veteran's military service or due to or aggravated by his multiple sclerosis.  The examiner should specifically address the service records noting that the Veteran had depression.  

If the examiner is unable to provide an opinion, he/she should state the reason(s) why.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


